Judgment of the County Court, Nassau County, convicting defendant of violations of section 986 of the Penal Law (book-making and keeping a place for wagering),, and sentencing her to imprisonment in the county jail for a period of four months, and, in addition, to pay a fine of $500, modified on the facts by reducing the term of imprisonment to the time already served. As thus modified, the judgment is unanimously affirmed. In our opinion the sentence imposed was too severe. In view of the foregoing decision, the appeal from orders denying defendant’s motions for a new trial, and in arrest of judgment, is dismissed. Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ.